DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
Claims 1, 3-20 are pending. Claims 9-20 are withdrawn. An IDS was filed in response to a corresponding foreign application within 3 months. The IDS has a relevant prior art and therefore the claims previously indicated as allowable is withdrawn. The rejection is non-final as the IDS was filed with a 35 USC 1.97(e)(1) statement that the information was cited within 3 months. 
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “the fluid flow pathway is coupled to each of the syringe valve cylinders by a corresponding coupling cylinder in the housing, wherein each of the coupling cylinders extends from a corresponding one of the plurality of syringe valve cylinders in a first direction, and wherein the port of each of the syringe valve cylinders extends from that syringe valve cylinder in a second direction that is perpendicular to the first direction” of claim 8 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: a corresponding coupling cylinder in the housing, wherein each of the coupling cylinders extends from a corresponding one of the plurality of syringe valve cylinders in a first direction, and wherein the port of each of the syringe valve cylinders extends from that syringe valve cylinder in a second direction that is perpendicular to the first direction of claim 8 must be provided with labels for new elements and the drawings must be amended to both show and label the elements as claimed. 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 8 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. In re claim 8, while there is literal support for the limitation in the claim, there is not enough detail to be able to understand what exactly a coupling cylinder is and where it is located and how it functions. The specification merely repeats verbatim the language of the specification but fails to label the coupling cylinder in the specification and the draws fail to show anything that looks like it could meet the language of the claim.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
In re claim 8, it is not clear what a coupling cylinder is. The specification merely repeats verbatim the claim limitation, but the specification does not detail at all how or what this coupling is. The specification fails to label the coupling cylinder and the drawings also fail to show such a coupling cylinder. Therefore, there is a lack of correspondence between the specification and the claims and even though the claim is clear on it’s face it cannot be ascertained what exactly a coupling cylinder is or does. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3-7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by PG/Pub 2014/0228762 (Capone), which corresponds to JP-A-2014-527881 cited on the 13 May 2022 IDS.
In re claim 1, Capone discloses a compounder system (at least shown in figs.1-10 and 27-36), comprising: 
a cartridge (10, pump cassette) having:
a diluent port (126); 
a waste port (272); 
a receiving container port (270, “receiving container” is purely functional and does not define any specific structure different than port 270 of Capone); 
a plurality of controllable fluid pathways (channels of the manifold which connect 126, 272, and 270 together) fluidly coupled to the diluent port, the waste port, and the receiving container port; and 
a syringe pump/syringe valve apparatus (pump cylinder 104, selector valve cylinder 114) having a plurality of syringes (cylinders 104, plungers 200) operable to control movement of one or more fluids through the plurality of controllable fluid pathways, 
wherein the syringe pump/syringe valve apparatus comprises a housing (100) having a syringe pump cylinder (one of 104) with a syringe pump plunger (corresponding one of 200), a plurality of syringe valve cylinders (inlet selector valve cylinders 114), and a fluid flow pathway (pathways shown in fig.1 which fluidly connect the two components) between the syringe pump cylinder and the plurality of syringe valve cylinders.
In re claim 3, Capone discloses the compounder system of Claim 1, wherein each of the syringe valve cylinders comprises a port (any one of 122, 124, 126) and a syringe plunger (302) actuatable to open and close the port (figs.27-29).
In re claim 4, Capone discloses the compounder system of Claim 3, wherein the plurality of syringe valve cylinders comprises a diluent cylinder (either one of 114) having the diluent port (the corresponding 126 in the corresponding 114) configured to be coupled to a diluent container and a vial cylinder (the other one of 114) having a vial port (the corresponding 126 of the corresponding 114) configured to be coupled to a vial containing a drug (purely functional intended end use language, Capone is capable of functioning as claimed).
In re claims 5-7, Capone has disclosed all the structure required by the claims, therefore the function is presumed to be inherent. See MPEP 2112(V.). 
Conclusion
It is noted that there is no art rejection of claim 8 as it cannot be ascertained what this element is, how it works, or where it’s located. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Timothy P Kelly whose telephone number is (571)270-7615. The examiner can normally be reached M-F 8a-4p ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Craig M Schneider can be reached on (571) 272-3607. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Timothy P. Kelly/Primary Examiner, Art Unit 3753